Citation Nr: 1723302	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. The Veteran had a jeep accident in service.

2. The Veteran's in-service jeep accident caused his depression.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).
VA presumes veterans whose service treatment records do not include an enlistment examination were in sound condition when they began active duty.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994) (the presumption of soundness attaches where a portion of the Veteran's service medical records, including his service entrance examination report, were unavailable).

Merits Analysis

In May 2007, a VA psychiatrist, Dr. S.S., diagnosed the Veteran with depression, the etiology of which was "rolling a jeep while in the service."  These findings meet the first and third prongs of a service connection claim - a current disability and the medical nexus between that disability and the Veteran's service - respectively.  This case turns on the second prong of a service connection claim; here, whether the jeep accident occurred.

The Veteran was born in September 1961.  The Veteran entered active duty with the U.S. Marine Corps in February 1979 at the age of 17 years, 5 months.  The Veteran separated from service in February 1982 at the age of 20 years, 5 months.  In June 1982, four months after separation, the Veteran claimed service connection for the residuals of a fractured left arm.  Specifically, he claimed, as recounted in a September 1982 VA "Special Orthopaedic Examination Report," that:

[H]e was driving a mule (i.e., a military vehicle smaller than a jeep) at Camp Pendleton, California, and turned it over in July, 1981, fracturing his left arm.  He was taken to the Naval Hospital at the base, and the cast was applied, then sent back to his unit.  He wore the cast for six to eight weeks and then was on limited duty for an additional month, but he had no physiotherapy, and he was able to complete his tour at full duty.

The orthopaedic examiner opined that "there is palpable irregularity of the mid-portion of the left humerus with the areas asymptomatic."  The examiner diagnosed the Veteran with an "old fracture, left humerus, healed, with no impairment."
VA has retrieved four pages of service treatment records from the Veteran's three years of service, all of which are in poor quality and functionally illegible.  Based on Lee v. Brown, cited above, VA must presume the Veteran was in sound condition when he entered the U.S. Marine Corps.  Given this, the fact that the Veteran filed a service connection claim four months after separation, and that the VA examiner diagnosed him with an "old fracture," the Board concludes the Veteran fractured his arm in service.  By extension, the Board further concludes this fracture resulted from the claimed accident, as neither the Veteran nor the evidence suggest otherwise.  Accordingly, the Board finds that the second prong of the Veteran's acquired psychiatric disorder service connection claim is met.

As all three prongs of service connection are met, the Board grants the appeal.

Lastly, the Board encourages the Veteran, in light of its finding above, to consider filing a claim to reopen the service connection claim VA previously denied for the residuals of a left arm fracture.  He should review 38 C.F.R. § 3.156 with his representative.


ORDER

Entitlement to an acquired psychiatric disorder, to include depression, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


